PER CURIAM.
Joseph Ahedo appeals the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We reverse.
Appellant challenges only his two concurrent three-year minimum mandatories for possessing a firearm in the commission of two armed robberies with a firearm. He alleged in his motion that it was his code-fendant who possessed the firearm and therefore he' should not have received the minimum mandatories. See Bell v. State, 589 So.2d 1374 (Fla. 1st DCA 1991); Watson v. State, 525 So.2d 1034 (Fla.2d DCA 1988). The trial court denied the motion without attaching the plea or sentencing transcript. The judgments and sentences attached to the order do not refute appellant’s allegations.
Accordingly, we reverse the order of denial and remand for further proceedings. On remand, if the trial court should again deny the motion, it must attach those portions of the files or records conclusively refuting appellant’s allegations. If the records and files do not refute the allegations, it may be necessary for the trial *81court to conduct an evidentiary hearing. Any party aggrieved by the subsequent action of the trial court must file a notice of appeal within thirty days to obtain further appellate review.
Reversed and remanded.
RYDER, A.C.J., and PARKER and PATTERSON, JJ., concur.